18-42362-bem   Doc 5   Filed 10/05/18 Entered 10/05/18 15:33:49   Des
                       Document      Page 1 of 7
18-42362-bem   Doc 5   Filed 10/05/18 Entered 10/05/18 15:33:49   Des
                       Document      Page 2 of 7
18-42362-bem   Doc 5   Filed 10/05/18 Entered 10/05/18 15:33:49   Des
                       Document      Page 3 of 7
18-42362-bem   Doc 5   Filed 10/05/18 Entered 10/05/18 15:33:49   Des
                       Document      Page 4 of 7
18-42362-bem   Doc 5   Filed 10/05/18 Entered 10/05/18 15:33:49   Des
                       Document      Page 5 of 7
18-42362-bem   Doc 5   Filed 10/05/18 Entered 10/05/18 15:33:49   Des
                       Document      Page 6 of 7
18-42362-bem   Doc 5   Filed 10/05/18 Entered 10/05/18 15:33:49   Des
                       Document      Page 7 of 7
